     Case 2:19-cv-07992 Document 1 Filed 09/13/19 Page 1 of 10 Page ID #:1



 1 BANNING LLP
     William L. Banning, SBN 75757
 2 wbanning@banningllp.com
     Rebecca Rojas, SBN 272662
 3 rrojas@banningllp.com
     16409 Via de Santa Fe
 4 P.O. Box 9600
     Rancho Santa Fe, CA 92067
 5 858-756-0056 Main
     858-756-0003 Fax
 6
 7 Attorneys for Plaintiff
     SUSAN S. GALLANT
 8
 9                           UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                        WESTERN DIVISION (LOS ANGELES)
12 SUSAN S. GALLANT, an individual,        )        Case No.
                                           )
13                      Plaintiff,         )
                                           )        COMPLAINT FOR PERSONAL
14   vs.                                   )        INJURIES
                                           )
15   PRINCESS CRUISE LINES, LTD dba )               DEMAND FOR JURY TRIAL
     PRINCESS CRUISES, an unknown          )
16   business entity; ONE SPA WORLD, LLC )
     an unknown entity; and DOES 1 through )
17   20, inclusive,                        )
                                           )
18                      Defendants.        )
                                           )
19   _________________________________ )
20         COMES NOW Plaintiff SUSAN S. GALLANT (hereinafter “Plaintiff”) and
21 complains of Defendant PRINCESS CRUISE LINES, LTD. d.b.a. PRINCESS
22 CRUISES; ONE SPA WORLD, LLC and DOES 1 through 20 (“Defendants”),
23 inclusive, and alleges in this Complaint as follows:
24                                            I.
25                             GENERAL ALLEGATIONS
26         1.    At all times relevant to this action, Plaintiff SUSAN S. GALLANT
27 (“Plaintiff”) was and is a resident of Nevada.
28         2.    Defendant Princess Cruise Lines, Ltd. is a corporation organized and

     COMPLAINT FOR PERSONAL INJURIES-GENERAL MARITIME NEGLIGENCE AND NEGLIGENCE OF COMMON
     CARRIER
                                           1
     Case 2:19-cv-07992 Document 1 Filed 09/13/19 Page 2 of 10 Page ID #:2



 1 existing under the laws of the country of Bermuda, doing business as Princess Cruises
 2 with its principal place of business in Santa Clarita, California and is authorized to
 3 do, has regularly done, and is doing business in the State of California and has
 4 systematically conducted business on a regular basis in the State of California under
 5 and by virtue of the laws of the State of California.
 6         3.    Defendant One Spa World, LLC is an unknown entity doing business in
 7 California and is authorized to do, has regularly done, and is doing business in the
 8 State of California and has systematically conducted business on a regular basis in the
 9 State of California under and by virtue of the laws of the State of California.
10         4.    The amount in controversy exceeds the amount of $75,000, exclusive of
11 interest and costs. Jurisdiction in this case is based on diversity jurisdiction under 28
12 U.S.C. § 1332(a) and the Admiralty and Maritime Jurisdiction of this Court. The
13 substantive and procedural law of the General Maritime Law of the United States as
14 well as any applicable federal statutes apply in this case.
15         5.    This Court has personal jurisdiction over Defendants on the basis that
16 Defendants conduct or transact substantial business activities and contracts to supply
17 goods or services in this jurisdiction and have purposefully availed themselves of the
18 jurisdiction of this Court by transacting business in this jurisdiction. Further, the
19 terms of the ticket issued by Defendant Princess Cruises, Ltd. to Plaintiff for the
20 subject cruise contained certain terms and conditions, including an allegedly valid
21 provision that any lawsuit be filed in the United States District Court for the Central
22 District of California in Los Angeles.
23         6.    Plaintiff is ignorant of the true names and capacities of the Defendants
24 sued herein as DOES 1 through 20 and therefore Plaintiff sues these Defendants by
25 such fictitious names. Plaintiff will amend the Complaint to allege their true names
26 and capacities when ascertained. Plaintiff is informed and believes that each of the
27 fictitiously-named Defendants is responsible in some manner for the occurrences
28 herein alleged, and that Plaintiff’s damages as herein alleged were legally caused by

     COMPLAINT FOR PERSONAL INJURIES-GENERAL MARITIME NEGLIGENCE AND NEGLIGENCE OF COMMON
     CARRIER
                                           2
     Case 2:19-cv-07992 Document 1 Filed 09/13/19 Page 3 of 10 Page ID #:3



 1 such Defendants.
 2         7.    Plaintiff is informed and believes that all of the Defendants, including
 3 those sued as DOES 1 through 20, were and are the agents, alter egos, partners, joint
 4 venturers, co-conspirators, principals, shareholders, servants, employers, employees
 5 and the like of their co-Defendants, and in doing the things hereinafter mentioned,
 6 were acting within the course and scope of their authority as such agents, alter egos,
 7 partners, joint venturers, co-conspirators, principals, shareholders, servants,
 8 employers, and employees and the like with the permission, ratification or consent of
 9 their co-Defendants and thus are legally liable for damages resulting from the acts or
10 omissions of the others.
11         8.    At all times herein mentioned, Defendants and DOES 1 through 20, and
12 each of them, owned, operated, managed, maintained, controlled, chartered and
13 navigated the subject VESSEL, IMO number 9215490, a Bermuda flag vessel afloat
14 upon navigable waters of the high seas. At all times herein mentioned, said VESSEL
15 was operated as a cruise ship, carrying paying passengers on recreational cruises
16 between, among other routes, to and from Fort Lauderdale, Florida via various
17 Caribbean islands.
18         9.    This action arises out of a maritime accident (“ACCIDENT”) which
19 occurred on the high seas on board the M/V CARIBBEAN PRINCESS, a cruise ship
20 (“VESSEL”). The ACCIDENT occurred on or about October 1, 2018, while Plaintiff
21 SUSAN S. GALLANT (“Plaintiff”) was being carried as a paying passenger by
22 Defendants on the VESSEL, having boarded the VESSEL in reliance on the
23 representations of the Defendants and for the financial benefit of Defendants. The
24 ACCIDENT occurred when Plaintiff was asked to assist in a sales presentation by a
25 VESSEL crew member/sales representative who was demonstrating the effectiveness
26 of a brand of shoe inserts and in doing so, instructed Plaintiff to put her arms and
27 hands behind her back in order to show that the shoe inserts improved stability and
28 balance. As she did as she was instructed, the crew member/sales representative

     COMPLAINT FOR PERSONAL INJURIES-GENERAL MARITIME NEGLIGENCE AND NEGLIGENCE OF COMMON
     CARRIER
                                           3
     Case 2:19-cv-07992 Document 1 Filed 09/13/19 Page 4 of 10 Page ID #:4



 1 performing the demonstration jerked violently downward on Plaintiff’s hands, putting
 2 an extreme amount of weight and downward pressure on Plaintiff, causing her to
 3 bend backwards and injure her back. As a result of said injury, Plaintiff has suffered
 4 from pain and disability and continues to suffer pain and disability.
 5                                             II.
 6                             FIRST CLAIM FOR RELIEF
 7        (General Maritime Negligence Against All Defendants and DOES 1-10)
 8         10.   Plaintiff refers to and by that reference incorporates as though fully set
 9 forth herein each and every allegation contained in paragraphs 1 through 9, above.
10         11.   On or about October 1, 2018, Plaintiff had been invited and directed to
11 board the VESSEL by the Defendants and to participate in a cruise on board the
12 VESSEL and to receive the educational and recreational services and activities
13 advertised and offered to the public by Defendants. In so doing, Plaintiff entrusted
14 her safety and welfare to the Defendants and their VESSEL, captain and crew, and
15 the Defendants in turn owed a duty of reasonable care to Plaintiff to provide a safe
16 environment, free of hazards such that passengers, including Plaintiff, could
17 participate in the activities offered aboard the VESSEL safely. At all times herein
18 mentioned, Defendants owed to Plaintiff a duty to warn Plaintiff of any unsafe
19 conditions and/or hazardous activities on the VESSEL which Defendants knew or
20 should have known existed.
21         12.   In the course and scope of discharging their duties owed to the
22 passengers, including Plaintiff, Defendants, and each of them, breached their
23 obligations, promises and duties of care to Plaintiff by the following wrongful acts or
24 omissions, including but not limited to:
25         a.    failure to provide Plaintiff with a safe environment to participate in the
26               cruise experience advertised and sold to the Plaintiff;
27         b.    failure to adequately train agents, employees and crew members on
28               board at the time of Plaintiff’s ACCIDENT, including the crew

     COMPLAINT FOR PERSONAL INJURIES-GENERAL MARITIME NEGLIGENCE AND NEGLIGENCE OF COMMON
     CARRIER
                                           4
     Case 2:19-cv-07992 Document 1 Filed 09/13/19 Page 5 of 10 Page ID #:5



 1               member/sales representative involved in Plaintiff’s ACCIDENT, to
 2               refrain from acting in such a way as to cause injury to passengers,
 3               including Plaintiff;
 4         c.    failure to monitor agents, employees, including the crew member/sales
 5               representative involved in Plaintiff’s ACCIDENT, to ensure that they did
 6               not act in such a way as to cause injury to passengers, including Plaintiff;
 7         d.    failure to adopt policies and procedures for agents, employees and crew
 8               members/sales representatives to follow when interacting with
 9               passengers, including Plaintiff, to ensure that they did not act in such a
10               way as to cause injury to passengers, including Plaintiff;
11         e.    failure to perform an assessment of known or foreseeable risks on the
12               VESSEL resulting from product demonstration by agents, employees and
13               crew members including the crew member/sales representative involved
14               in Plaintiff’s ACCIDENT;
15         f.    failure to establish or implement safety guidelines for agents, employees
16               and crew members, including the crew member/sales representative
17               involved in Plaintiff’s ACCIDENT, to use when demonstrating product
18               use by selecting passenger volunteers;
19         g.    failure to give orders, instructions and/or warnings to the passengers,
20               including the Plaintiff, that certain sales demonstration techniques such
21               as that used by the crew member/sales representative involved in
22               Plaintiff’s ACCIDENT, could cause serious bodily harm;
23         h.    failure to warn and inform Plaintiff of dangerous and unsafe conditions,
24               which Defendants knew or in the exercise of reasonable care under the
25               circumstances, should have known;
26         i.    failing to comply with applicable laws, statutes, regulations and
27               standards enacted to promote safety at sea, including, but not limited to,
28               statutes, regulations and standards which obligated Defendants to

     COMPLAINT FOR PERSONAL INJURIES-GENERAL MARITIME NEGLIGENCE AND NEGLIGENCE OF COMMON
     CARRIER
                                           5
     Case 2:19-cv-07992 Document 1 Filed 09/13/19 Page 6 of 10 Page ID #:6



 1                 interact with VESSEL passengers, including Plaintiff, in such a way to
 2                 avoid exposing them to unreasonable risk of harm;
 3         j.      failure to instruct Defendants’ employees and crew to properly warn
 4                 passengers, including Plaintiff, of the danger of participating in a
 5                 demonstration that could result in physical injury to Plaintiff; and
 6         k.      failure to use due care in hiring by negligently and incompetently hiring
 7                 a person who was unfit and unqualified to competently and safely
 8                 conduct sales demonstrations of products for sale to passengers
 9                 including Plaintiff.
10         13.     Defendants breached these obligations, promises and duties of due care
11 in that VESSEL’s crew member/sales representative engaged in acts and omissions,
12 as outlined above, which directly caused injury to Plaintiff.
13         14.     As a legal result of Defendants’ breaches and negligence, Plaintiff
14 sustained serious injuries to her back as herein described. Plaintiff was injured
15 through no fault of her own but solely as a legal result of Defendants’ breach of their
16 duties as aforedescribed.
17         15.     As a further legal result of the negligence of Defendants, Plaintiff has
18 sustained and will continue to sustain damages, including and without limitation,
19 general damages, special damages, past and future medical expenses, emotional
20 distress, loss of enjoyment of life and pain and suffering, all of which will be
21 established at trial according to proof.
22                                              III.
23                              SECOND CLAIM FOR RELIEF
24              (Negligence of Common Carrier Against Defendant PRINCESS
25                                        and DOES 11-20)
26         16.     Plaintiff refers to and by that reference incorporates as though fully set
27 forth herein each and every allegation contained in paragraphs 1 through 15, above.
28         17.     At all times herein mentioned, Defendants Princess Cruise Lines, Ltd.

     COMPLAINT FOR PERSONAL INJURIES-GENERAL MARITIME NEGLIGENCE AND NEGLIGENCE OF COMMON
     CARRIER
                                           6
     Case 2:19-cv-07992 Document 1 Filed 09/13/19 Page 7 of 10 Page ID #:7



 1 and Does 10-20 (herein “Defendants”) were owners and operators of a common
 2 carrier VESSEL on which Plaintiff was a paying passenger and as such, Defendants
 3 owed to Plaintiff the duty to use utmost care and diligence for her safe carriage on
 4 board the VESSEL and to exercise extraordinary vigilance and the highest skill to
 5 secure safe conveyance of Plaintiff. At all times herein mentioned, Defendants owed
 6 to Plaintiff a duty to warn Plaintiff of any unsafe conditions and/or hazardous
 7 activities on the VESSEL which Defendants knew or should have known existed.
 8         18.   Defendants breached their afore described duties to Plaintiff as a
 9 common carrier by the following wrongful acts or omissions, including, but not
10 limited to:
11         a.    failure to provide Plaintiff with a safe environment to participate in the
12               cruise experience advertised and sold to the Plaintiff;
13         b.    failure to adequately train agents, employees and crew members on
14               board at the time of Plaintiff’s ACCIDENT, including the crew
15               member/sales representative involved in Plaintiff’s ACCIDENT, to
16               refrain from acting in such a way as to cause injury to passengers,
17               including Plaintiff;
18         c.    failure to monitor agents, employees, including the crew member/sales
19               representative involved in Plaintiff’s ACCIDENT, to ensure that they did
20               not act in such a way as to cause injury to passengers, including Plaintiff;
21         d.    failure to adopt policies and procedures for agents, employees and crew
22               members/sales representatives to follow when interacting with
23               passengers, including Plaintiff, to ensure that they did not act in such a
24               way as to cause injury to passengers, including Plaintiff;
25         e.    failure to perform an assessment of known or foreseeable risks on the
26               VESSEL resulting from product demonstration by agents, employees and
27               crew members, including the crew member/sales representative involved
28               in Plaintiff’s ACCIDENT;

     COMPLAINT FOR PERSONAL INJURIES-GENERAL MARITIME NEGLIGENCE AND NEGLIGENCE OF COMMON
     CARRIER
                                           7
     Case 2:19-cv-07992 Document 1 Filed 09/13/19 Page 8 of 10 Page ID #:8



 1         f.    failure to establish or implement safety guidelines for agents, employees
 2               and crew members, including the crew member/sales representative
 3               involved in Plaintiff’s ACCIDENT, to use when demonstrating product
 4               use by selecting passenger volunteers;
 5         g.    failure to give orders, instructions and/or warnings to the passengers,
 6               including the Plaintiff, that certain sales demonstration techniques such
 7               as that used by the crew member/sales representative involved in
 8               Plaintiff’s ACCIDENT, could cause serious bodily harm;
 9         h.    failure to warn and inform Plaintiff of dangerous and unsafe conditions,
10               which Defendants knew or in the exercise of reasonable care under the
11               circumstances, should have known;
12         i.    failing to comply with applicable laws, statutes, regulations and
13               standards enacted to promote safety at sea, including, but not limited to,
14               statutes, regulations and standards which obligated Defendants to
15               interact with VESSEL passengers, including Plaintiff in such a way to
16               avoid exposing them to unreasonable risk of harm;
17         j.    failure to instruct Defendants’ employees and crew to properly warn
18               passengers, including Plaintiff, of the danger of participating in a
19               demonstration that could result in physical injury to Plaintiff; and
20         k.    failure to use due care in hiring by negligently and incompetently hiring
21               a person who was unfit and unqualified to competently and safely
22               conduct sales demonstrations of products for sale to passengers
23               including Plaintiff.
24         19.   Defendants breached these obligations, promises and duties of due care
25 in that VESSEL’s crew member/sales representative engaged in acts and omissions,
26 as outlined above, which directly caused injury to Plaintiff.
27         20.   As a legal result of Defendants’ breaches and negligence, Plaintiff
28 sustained serious physical injuries to her back as herein described. Plaintiff was

     COMPLAINT FOR PERSONAL INJURIES-GENERAL MARITIME NEGLIGENCE AND NEGLIGENCE OF COMMON
     CARRIER
                                           8
     Case 2:19-cv-07992 Document 1 Filed 09/13/19 Page 9 of 10 Page ID #:9



 1 injured through no fault of her own but solely as a legal result of Defendants’ breach
 2 of their duties as herein described.
 3         21.   As a further legal result of the negligence of Defendants, Plaintiff has
 4 sustained and will continue to sustain damages, including and without limitation,
 5 general damages, special damages, past and future medical expenses, emotional
 6 distress, loss of enjoyment of life and pain and suffering, all of which will be
 7 established at trial according to proof.
 8                                              IV.
 9                                         PRAYER
10         WHEREFORE, Plaintiff prays judgment against Defendants, and each of them,
11 as follows:
12         1.    For economic special damages, non-economic, general damages and
13 other allowable damages in an amount according to proof at trial;
14         2.    For costs of suit;
15         3.    For interest from the date of the incident herein alleged to the time of
16 judgment;
17         4.    For such other and further relief as this Honorable Court deems just and
18 proper.
19 DATED: September 13, 2019                  BANNING LLP
20
21                                            By:______________________________
                                              WILLIAM L. BANNING
22                                            REBECCA ROJAS
                                              Attorney for Plaintiff
23                                            SUSAN S. GALLANT
24
25
26
27
28

     COMPLAINT FOR PERSONAL INJURIES-GENERAL MARITIME NEGLIGENCE AND NEGLIGENCE OF COMMON
     CARRIER
                                           9
     Case 2:19-cv-07992 Document 1 Filed 09/13/19 Page 10 of 10 Page ID #:10



 1                                            V.
 2                              DEMAND FOR JURY TRIAL
 3           Plaintiff SUSAN S. GALLANT hereby demands a trial by jury on all claims for
 4 relief.
 5
      DATED: September 13, 2019            BANNING LLP
 6
 7
                                           By:______________________________
 8                                         WILLIAM L. BANNING
                                           REBECCA ROJAS
 9                                         Attorney for Plaintiff
                                           SUSAN S. GALLANT
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      COMPLAINT FOR PERSONAL INJURIES-GENERAL MARITIME NEGLIGENCE AND NEGLIGENCE OF COMMON
      CARRIER
                                            10
